Name: Council Regulation (EEC) No 3807/87 of 15 December 1987 laying down for 1988 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 357/5 19 . 12. 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3807/87 of 15 December 1987 laying down for 1988 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden Kattegat up to four nautical miles from the baselines, without any quantitative limitation ; Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering on both Parties provides that each Party shall grant fishing vessels of the other Party access to its fishing zone in the Kattegat up to three nautical miles from the coast and in certain parts of the 0resund and the Baltic Sea up to the baselines, without any quantitative limitation, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Fisheries Agreement between the European Economic Community and the Government of Sweden (3), and in particular Articles 2 and 6 thereof, the Community and Sweden have held consultations concerning their mutual fishing rights for 1988 and the management of common biological resources ; Whereas, in the course of these consultations, the delega ­ tions agreed to recommend to their respective authorities that certain catch quotas for 1988 should be fixed for the vessels of the other Party ; Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83 , it is for the Council to fix the total catches allocated to third countries and to lay down the specific conditions under which such catches must be taken ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties (4) ; Whereas Article 3 (2) of Commission Regulation (EEC) No 1381 /87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (^ provides that all vessels with chilled or refrige ­ rated sea-water tanks are to keep on board a document certified by a competent authority and specifying the cali ­ bration of the tanks in cubic metres at 10 centimetre intervals ; Whereas the Agreement of 19 December 1 966 between Denmark, Norway and Sweden on mutual access to fishing in the Skagerrak and Kattegat provides that each Party is to grant fishing vessels of the other Parties access to its fishing zone in the Skagerrak and part of the Article 1 1 . Vessels flying the flag of Sweden are hereby authorized until 31 December 1988 to fish for the species listed in Annex I, within the geographical and quantita ­ tive limits laid down therein and in accordance with this Regulation , in the 200-nautical mile fishing zone of the Member States in the North Sea, Skagerrak, Kattegat, Baltic Sea and Atlantic Ocean north of 43 °00'N. 2. Notwithstanding paragraph 1 , vessels flying the flag of Sweden shall be authorized to fish, without any quanti ­ tative limitation, in the Skagerrak, Kattegat and 0resund. 3 . For the purposes of this Regulation :  the Skagerrak is the area bounded in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna light ­ house and from there to the nearest point on the Swedish coast,  the Kattegat is the area bounded in the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest point on the Swedish coast and in the south by a line drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilbjerg Head to the .Kullen,  the 0resund is the area bounded in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the Stevns lighthouse to the Falsterbo lighthouse . 4. Fishing authorized under paragraphs 1 and 2 shall be limited to those parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the base ­ lines from which the fishing zones of Member States are measured, with the following exceptions : (') OJ No L 24, 27. 1 . 1983, p . 1 . (2) OJ No L 302, 15 . 11 . 1985, p . 1 . P) OJ No L 226, 29 . 8 . 1980, p . 1 . b) OJ No L 207, 29. 7 . 1987, p . 1 . 0 OJ No L 132, 21 . 5 . 1987, p . 9 . No L 357/6 Official Journal of the European Communities 19 . 12. 87 (a) fishing in Skagerrak is authorized seawards of four nautical miles from the base-lines of Denmark ; (b) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark ; (c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the base-lines of Denmark ; (d) fishing in 0resund is authorized within the areas and in accordance with the conditions set out in Annex II . 5. Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 6. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned.  56 for the fishing of cod and herring in the Baltic Sea,  34 for the fishing of herring and mackerel in ICES divisions IV a and b,  14 for the fishing of cod, haddock, whiting and 'others' in ICES sub-area IV. 3 . When an application for a licence is submitted to the Commission, the following information must be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) intended method of fishing ; (j) intended area of fishing ; (k) species for which it is intended to fish ; (1) period for which a licence is requested. 4. Each licence shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a licence . 5 . Licences may be cancelled with a view to the issue of new licences. Cancellation shall take effect from the date on which the licence is surrendered to the Commis ­ sion . New licences shall take effect from the first of the month following that in which they are issued. 6. Licences shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed in Article 1 have been exhausted. 7. Licences shall be withdrawn in the event of any failure to meet the obligations laid down in this Regula ­ tion . 8 . For a period not exceeding twelve months, no licence shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. Article 2 1 . Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. 2. The vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III shall be entered. 3 . The vessels referred to in paragraph 1 shall transmit to the Commission, in accordance with the rules laid down in Annex IV, the information set out in that Annex. 4. Those vessels referred to in paragraph 1 which have chilled or refrigerated sea water tanks shall keep on board a document certified by a competent authority and speci ­ fying the calibration of the tanks in cubic metres at 10 centimetre intervals . 5. The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides . Article 4 Where an infringement is duly found to have taken place, the Member States shall without delay inform the Commission of the name of the vessel concerned and of any action they have taken. Article 3 1 . Fishing within ICES sub-areas IV and VI and ICES divisions III c and d under the quotas fixed in Article 1 shall be permitted only where a licence has been issued by the Commission on behalf of the Community at the request of the Swedish authorities and in compliance with the conditions set out in Annexes II , III and IV. Copies of these Annexes shall be kept on board each vessel . 2. Licences shall be issued for the purposes of para ­ graph 1 provided that the number of licences valid at any time during a given month does not exceed : Article 5 This Regulation shall enter into force on 1 January 1988 . 19 . 12. 87 Official Journal of the European Communities No L 357/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1987. For the Council The President L. GAMMELGAARD No L 357/8 Official Journal of the European Communities 19 . 12. 87 ANNEX I Swedish catch quotas for 1988 Species Area within whichfishing is authorized Quantity (tonnes) Cod Haddock Whiting Herring Mackerel Others ICES III c , d ICES IV ICES IV ICES IV ICES III c, d ICES IV a, b ICES IV a, b ICES IV 500 150 (') 400 20. 0 2 850 1 450 300 150 0 (') These quotas may be interchanged . (2) Out of which up to 40 tonnes may be taken as prawn (Pandalus). ANNEX II 1 . Inside a depth of 7 m, only the following are allowed : (a) fishing by net for herring ; and (h) fishing by lines in the months of July to October inclusive. 2. Ouside a depth of 7 m, fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget. 3 . Notwithstanding paragraph 2, fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7,5 m between 'armspidserne'. 4. North of the line referred to in paragraph 2, fishing by trawl or Danish seine is allowed up to three nautical miles from the coast. ANNEX III The following details are to be entered in the log-book after each haul : 1 . the quantity (in kilograms) of each species caught ; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches Were made ; 4. the fishing method used ; 5 . all radio messages sent in conformity with Annex IV. No L 357/9 19 . 12. 87 Official Journal of the European Communities ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under 1 .4 below ; (b) the. quantity (in kilograms) of each species of fish in the hold ; (c) when and where fishing is to commence. If the fishing operation requires more than one entry into the Community fisheries zone on any given day, a single communication on first entering the zone will be sufficient. 1.2. On each occasion the vessel leaves the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under 1 .4 below ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the quantity (in kilograms) of each species caught since the previous transmission ; (d) the ICES division in which the catches were taken ; (e) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kilograms) of each species landed in a port of the Community since the vessel entered the Community fishing zone . If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient. 13 At three-day intervals, commencing on the third day after the vessel first enters the Community zones when fishing for herring in the North Sea and at weekly intervals, commencing on the seventh day after the vessel first enters the Community zones when fishing for all species other than North Sea herring : (a) the information specified under 1 .4 below ; (b) the quantity (in kilograms) of each species caught since the previous transmission , (c) the ICES division in which the catches were made. 1 .4. (a) the name, call sign, identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2 1 The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel s behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen Blavand Norddeich OXP OXB DAF DAK DAH DAL DAI DAM DAJ DAN No L 357/ 10 Official Journal of the European Communities 19 . 12. 87 Scheveningen Oostende North Foreland Humber Cullercoats Wick Portpatrick Anglesey Ilfracombe Niton PCH OST GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GLD Stonehaven Portishead Land s End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b EJK EJM FFB FFU FFO FFC OZN OXF OXI OYS OZM SOJ SOG OYE GodthÃ ¥b Central GodthÃ ¥b Holsteinsborg Godhavn Stockholm Goteborg RÃ ¸nne 4. Form of communications The information specified under point 1 shall contain the following elements which shall be given in the following order :  name of vessel,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message when entering the Community zone : 'IN',  message when leaving the Community zone : 'OUT,  weekly message : 'WKL',  three-day message : '2 WKL',  the geographical position ,  the ICES division in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms) of each species of fish in the hold using the code mentioned in point 5 below,  the quantity (in kilograms) of each species caught since the previous transmission using the code mentioned in point 5 below,  the ICES division in which the catches were made,  the quantity (in kilograms) of each species transferred to other vessels since the previous transmis ­ sion,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission,  name of the master. 5. The code to be used to indicate the quantities of fish on board as mentioned in point 4 above :  A. Deep-water prawn (Pandalus borealis),  B. Hake (Merluccius merluccius), ,  C. Greenland halibut (Reinhardtius hippoglossoides),  D. Cod (Gadus morhua),  E. Haddock (Melanogrammus aeglefinus),  F. Halibut (Hippoglossus hippoglossus), No L 357/ 11 19 . 12, 87 Official Journal of the European Communities  G. Mackerel (Scomber scombrus),  H. Horse mackerel (Trachurus trachurus),  I. Round-nose grenadier (Coryphaenoides rupestris), - J. Saithe (Pollachius virens),  K. Whiting (Merlangus merlangus),  L. Herring (Clupea harengus),  M. Sand-eel (Ammodytes spp.),  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa),  P. Norway pout (Trisopterus esmarkii), - Q. Ling (Molva molva),  R. Other,  S. Shrimp (Penaeidae),  T. Anchovy (Engraulis encrassicholus),  U. Redfish (Sebastes spp.),  V. American plaice (Hypoglossoides platessoides),  w. Squid (IIlex),  X. Yellowtail (Limanda ferruginea),  Y. Blue whiting (Gadus poutassou),  z. Tuna (Thunnidae),  AA. Blue ling (Molva dypterygia),  BB. Tusk (Brosme brosme),  CC. Dogfish (Scyliorhinus retifer),  DD. Basking shark (Cetorhindae),  EE. Porbeagle (Lamna nasus),  FF. Squid loligo (Loligo vulgaris),  GG. Ray's bream (Brama brama),  HH. Sardine (Sardina pilchardus).  II : Common shrimp (Crangon crangon) - JJ : Megrim (Lepidorhombus)  KK :: Angler/Monk (Lophius spp.)  LL :  MM Norway Lobster (Nephrops norvegicus) : Pollack (Pollachius pollachius)